Exhibit 10.19
10.19 Agreement for Sale of Commodity between Shandong Xiangrui Pharmacy
Co., Ltd. and Shijiazhuang Penghai Pharmacy Co., Ltd.
Party A: Shandong Xiangrui Pharmacy Co., Ltd.
Party B: Shijiazhuang Penghai Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on October 12, 2010, Party B will buy glucose
of 40 tons from Party A.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total price will be RMB 150,000.
    •  
Party B shall pay before the goods are delivered.

•  
Delivery Date

  •  
This contract shall be effective until November 30, 2010

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 